              Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 1 of 25




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
SB, on behalf of his infant child, AB 1,                                            Docket No.:

                                                      Plaintiff,

                           -against-                                                COMPLAINT

WAYNE COUNTY, VILLAGE OF NEWARK,
NEWARK CENTRAL SCHOOL DISTRICT, TOWN
OF ARCADIA, MATTHEW HOLLAND, individually                                           Plaintiff Demands a
and in his official capacity, MATTHEW COOK,                                         Trial by Jury
individually and in his official capacity, THOMAS
ROOTE, individually and in his official capacity, ROBYN
ROSS, individually and in her official capacity, and
SCOTT DIAMOND, individually and in his official capacity,

                                                      Defendants.
---------------------------------------------------------------------------X

         Plaintiff, SB, on behalf of his infant child, AB, complaining of Defendants, by and through

his attorneys, THE RUSSELL FRIEDMAN LAW GROUP, LLP, respectfully alleges the

following upon information and belief:

                                       PRELIMINARY STATEMENT

         1.       This is a shocking and egregious case of sexual assault, harassment, abuse, and

exploitation against a minor student AB by a teaching assistant at the school AB attends.

         2.       Defendant MATTHEW HOLLAND (“Holland”) was a teaching assistant

employed by Wayne County, Village of Newark, and Newark Central School District, responsible

for educating and guiding the students at Newark Central High School.




1
  Plaintiff respectfully requests that this Court allow Plaintiff SB and AB’s names to be abbreviated throughout the
Complaint based on the fact that AB is an infant who is seventeen years old as of the date of this Complaint. Should
this Court require Plaintiff SB and AB’s full names, Plaintiff respectfully requests that this Court allow Plaintiff to
file the full, unabbreviated Complaint under seal.


                                                          1                                          PK/D234291/FL2980
            Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 2 of 25




       3.       From on or about 2017 until on or about May 27, 2020, Defendant Holland sexually

assaulted, harassed, abused, and exploited Plaintiff AB both within and outside the school

premises.

       4.       The emotional and psychological damage to Plaintiff AB from the sexual assault,

harassment, abuse, and exploitation cannot be overstated, as it has been profound and lasting. Like

many victims of sexual assault, due to a combination of trauma, fear, and shame, Plaintiff AB was

initially reluctant to speak out about the horrendous and traumatic experience she suffered at the

hands of Defendants. But Plaintiff AB came to realize she could not repress what had happened

and, with the help and support of her parents, has decided to come forward.

       5.       Plaintiff now brings this civil suit to recover compensatory, punitive, and emotional

distress damages for this unconscionable, pernicious, and insidious sexual assault, harassment,

abuse, and exploitation.

                                         JURISDICTION

       6.       Jurisdiction in this matter is invoked in accordance with 28 U.S.C. § 1331 because

this is a civil action arising under 18 U.S.C. § 2255, which allows victims of child pornography

crimes under 18 U.S.C. § 2252 to recover the actual damages such person sustained or liquidated

damages in the amount of $150,000.00, and the costs of the action, including reasonable attorney’s

fees and other litigation costs reasonably incurred, along with punitive damages and other

preliminary and equitable relief that the Court deems to be appropriate.

       7.       Plaintiff further invokes the supplemental jurisdiction of the Court to hear and

decide claims arising out of the pendant state claims, pursuant to 28 U.S.C. § 1376(a).




                                                  2                                  PK/D234291/FL2980
             Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 3 of 25




                                              VENUE

        8.       Venue is proper in the Western District of New York pursuant to 28 U.S.C. §

1391(b)(1) and (2) since Defendants reside in the County of Wayne, and all the events and

omissions giving rise to Plaintiff’s claims occurred within the County of Wayne, State of New

York.

                                             PARTIES

        9.       At all times hereinafter mentioned, Plaintiff SB is the father of AB, and resides in

Wayne County, New York.

        10.      Defendant WAYNE COUNTY (hereinafter, “Wayne”) was and continues to be a

municipal subdivision of the State of New York, duly existing by reason of and pursuant to the

State of New York.

        11.      Defendant VILLAGE OF NEWARK (hereinafter, “Newark”) was and continues to

be a municipal corporation organized and existing by virtue of the laws of the State of New York,

and is located within the County of Wayne.

        12.      Defendant NEWARK CENTRAL SCHOOL DISTRICT (hereinafter, “NCSD”) is

a subdivision and/or agency of Defendant NEWARK.

        13.      Defendant TOWN OF ARCADIA (hereinafter, “Arcadia”) was and continues to be

a municipal corporation organized and existing by virtue of the laws of the State of New York,

and is located within the County of Wayne.

        14.      Upon information and belief, at all relevant times described herein, Defendant

NEWARK, by its agents and/or employees, operated, maintained, and controlled the NCSD,

including all teachers, teaching assistants, and other employees thereof.




                                                  3                                   PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 4 of 25




       15.     Upon information and belief, at all times hereinafter mentioned, Defendant

MATTHEW HOLLAND (hereinafter, “Holland”) is being sued in his individual and official

capacity and was/is an employee of Defendants WAYNE, NEWARK, and the NCSD, and is

currently in custody at the Steuben County Jail, within the jurisdiction and control of the Western

District of New York.

       16.     Upon information and belief, at all times hereinafter mentioned, Defendant

MATTHEW COOK (hereinafter, “Cook”) is being sued in his individual and official capacity and

was/is an employee of Defendants WAYNE, NEWARK, and the NCSD, and resides in the State

of New York.

       17.     Upon information and belief, at all times hereinafter mentioned, Defendant

THOMAS ROOTE (hereinafter, “Roote”) is being sued in his individual and official capacity and

was/is an employee of Defendants WAYNE, NEWARK, and the NCSD, and resides in the State

of New York.

       18.     Upon information and belief, at all times hereinafter mentioned, Defendant

ROBYN ROSS (hereinafter, “Ross”) is being sued in her individual and official capacity and

was/is an employee of Defendants WAYNE, NEWARK, and the NCSD, and resides in the State

of New York.

       19.     Upon information and belief, at all times hereinafter mentioned, Defendant SCOTT

DIAMOND (hereinafter, “Diamond”) is being sued in his individual and official capacity and

was/is an employee of Defendants WAYNE, NEWARK, and the NCSD, and resides in the State

of New York.




                                                4                                   PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 5 of 25




                                 FACTUAL BACKGROUND

       20.     Upon information and belief, at all times relevant hereto, AB was a student at

Newark High School, located in the Village of Newark, County of Wayne, State of New York.

       21.     Upon information and belief, at all times relevant hereto, Defendant Holland was a

Teaching Assistant at Newark High School, employed by Defendants Wayne, Newark, and NCSD.

       22.     From approximately 2017 until his arrest on or about May 27, 2020, Defendant

Holland continuously subjected AB to sexual assault, sexual harassment, sexual abuse, aggravated

sexual abuse, and sexual exploitation.

       23.     In 2017, Defendant Holland, disguising himself as a 14-year-old boy on snapchat,

approached AB and requested her to send him photographs that were pornographic in nature.

       24.     When AB refused to comply with his request, Defendant Holland threatened her by

stating that he knew where she lived, implying harm to her and her family.

       25.     When AB finally caved in to the blackmail and unwillingly sent him a photo,

Defendant Holland further blackmailed AB using that very picture, threatening now to disseminate

the photo over the internet if AB didn’t send him more photos.

       26.     Defendant Holland continued to blackmail AB thereafter, even using multiple

pseudonyms on snapchat to do so.

       27.     AB did not find out that the different individuals on snapchat who were harassing

and blackmailing her were, in fact, Defendant Holland until approximately June 23, 2020, when

law enforcement officers came to talk to her family about Defendant Holland after his arrest.

       28.     Upon information and belief, Defendants Wayne, Newark, and NCSD had actual

notices of Defendant Holland’s criminal and abnormal behaviors throughout his employment at




                                                5                                  PK/D234291/FL2980
           Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 6 of 25




NCSD but continuously ignored the warnings and failed to conduct any proper investigation into

the situation.

          29.    For example, in or about 2018, AB was at school talking with her friend at the

broadcasting club about Defendant Holland, describing him as creepy and noting that something

was off with his behavior.

          30.    The conversation was recorded and brought to the attention of Defendant Diamond,

the broadcast TV/social media coordinator for NCSD.

          31.    However, upon receiving this complaint, Defendant Diamond told Defendant

Holland about it and directly confronted AB about the recording with Defendant Holland present

in the room with them, asking if she really felt that way.

          32.    AB, scared by the presence of Defendant Holland in the room, told Defendant

Diamond that it wasn’t how she felt about Defendant Holland.

          33.    Defendant Diamond then proceeded to delete the recorded conversation regarding

AB’s complaint about Defendant Holland and failed to conduct any proper investigation into the

matter.

          34.    A few days after the recording was deleted by Defendant Diamond, AB had a

separate conversation with Defendant Diamond, again telling him that she did not feel comfortable

around Defendant Holland, but Defendant Diamond did not follow up or conduct any proper

investigation into the matter.

          35.    In addition, on or about October 2019, Defendant Holland called AB to a private

room in Newark High School to confront her, because he believed that AB had a negative impact

on his job interview and he didn’t get the job that he had applied for because of her.




                                                 6                                   PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 7 of 25




       36.     Upon AB’s arrival, Defendant Holland closed the door and proceeded to threaten

and harass AB.

       37.     While Defendant Holland was harassing AB, two other Teaching Assistants at

Newark High School entered the room and, upon finding Defendant Holland alone with AB,

reported the incident to the school’s authorities.

       38.     However, even after receiving the report from the Teaching Assistants, NCSD only

sent Defendant Holland a reprimand letter for his “unprofessional behavior,” rather than

conducting any investigation into Defendant Holland’s inappropriate behavior with AB.

       39.     Other than receiving a simple warning letter, Defendant Holland was never

penalized or otherwise held accountable for his inappropriate conduct towards AB.

       40.     Upon information and belief, Defendant Holland resigned from his position as the

Teaching Assistant at Newark High School sometime after the incident on or about October 2019.

       41.     NCSD never notified AB’s parents of this incident involving Defendant Holland

and AB until on or about June 19, 2020, only after Defendant Holland’s arrest.

       42.     Furthermore, upon information and belief, in or around spring of 2018, yet another

concerned staff member of Newark High School, who witnessed Defendant Holland’s

inappropriate and alarming behaviors, went to the Assistant Principal, Defendant Robyn Ross, and

reported the incident.

       43.     However, upon information and belief, Assistant Principal Defendant Ross told the

concerned staff that “girls just like to be around Holland because he is a good-looking guy,” or a

similar statement to the same effect.




                                                     7                             PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 8 of 25




       44.     Upon information and belief, Assistant Principal Defendant Ross, after receiving

the complaint, went to the President of the Teacher’s Union and told the President to have the

Union’s people back off from Holland.

       45.     Despite receiving complaints from its own staff members regarding Defendant

Holland’s abnormal behaviors, Wayne, Newark, and NCSD failed to ever conduct investigations

on Defendant Holland.

       46.     Furthermore, upon information and belief, Defendant Holland owned a photo

studio in the Village of Newark called “Illumination Images”.

       47.     Upon information and belief, Defendant Holland, over the last several years,

solicited many female students at Newark High School to his studio to take senior photos.

       48.     Upon information and belief, Defendant Holland solicited the female students with

the intention of taking pictures that were pornographic in nature without the students’ consent, as

it was later discovered that Defendant Holland had installed hidden cameras inside the changing

room and the bathroom in his studio and was taking pictures and/or videos of the students that

were pornographic in nature.

       49.     Upon information and belief, Defendants Wayne, Newark, and NCSD were aware

that Defendant Holland was inappropriately soliciting the female students of Newark High School

to use his studio, but failed to stop him from doing so, let alone conduct any investigation into his

questionable behavior.

       50.     Upon information and belief, Defendant Holland was arrested in Virginia on or

about May 27, 2020, for allegedly posing as a minor on snapchat and soliciting photos of

pornographic nature from minors in Virginia, mirroring his crimes against AB since 2017.




                                                 8                                   PK/D234291/FL2980
          Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 9 of 25




        51.     Upon information and belief, Defendant Holland has been charged with criminal

complaint with production, receipt, and possession of child pornography, along with online

enticement of a minor in the Western District of New York.

        52.     Since Defendant Holland’s arrest, many minors who were victims of his crime have

been identified, along with a number of individuals who claim to have notified NCSD of Defendant

Holland’s behavior throughout his employment with the NCSD.

        53.     Despite her hesitations, AB was able to gather up her courage and came forward to

initiate the instant action.

        54.     Due to the traumatic experience, Plaintiff suffers from nighttime terrors and wakes

up screaming in middle of the night.

        55.     Due to the traumatic experience, Plaintiff continues to receive counseling services.

        56.     Upon information and belief, in sexually assaulting, harassing, abusing, and

exploiting AB, Defendant Holland acted maliciously, wantonly, recklessly, and in grossly

negligent disregard of Plaintiff’s rights.

        57.     Plaintiff has complied with all the conditions precedent to the bringing of this action

against WAYNE COUNTY and has complied with the provisions of the statutes in such cases

made and provided.

        58.     Plaintiff has complied with all the conditions precedent to the bringing of this action

against TOWN OF NEWARK and has complied with the provisions of the statutes in such cases

made and provided.

        59.     Plaintiff has complied with all the conditions precedent to the bringing of this action

against NEWARK CENTRAL SCHOOL DISTRICT and has complied with the provisions of the

statutes in such cases made and provided.




                                                   9                                   PK/D234291/FL2980
          Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 10 of 25




        60.     Plaintiff has complied with all the conditions precedent to the bringing of this action

against TOWN OF ARCADIA and has complied with the provisions of the statutes in such cases

made and provided.

        61.     As a result of the aforementioned, Plaintiff was subjected to bodily harm, extreme

emotional distress and mental anguish, public humiliation, ridicule and scorn, severe injury to her

reputation, loss of dignity, loss of her liberty, placed in grave fear of her safety and life, and lost

time from her everyday pursuits.

                                      COUNT I
                    VIOLATION OF 18 U.S.C. § 2255 (“MASHA’S LAW”)
                             (Against Defendant Holland)

        62.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

        63.     18 U.S.C. § 2255, entitled “Civil Remedy for Personal Injuries,” provides that any

person who is a victim of a violation of 18 U.S.C. § 2252(a)(4)(B) and who suffers personal injury

as a result of such violation shall recover the actual damages such person sustains or liquidated

damages in the amount of $150,000.00, and the cost of the action, including reasonable attorney’s

fees and other litigation costs reasonably incurred.

        64.     Defendant Holland violated the federal child pornography laws found at 18 U.S.C.

§ 2252.

        65.     AB suffered personal injury as a result of Defendants’ violation of 18 U.S.C. §

2252.

        66.     Under 18 U.S.C. § 2255, victims of child pornography crimes under 18 U.S.C. §

2252 may recover the actual damages the victim sustained or liquidated damages in the amount of




                                                  10                                   PK/D234291/FL2980
           Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 11 of 25




$150,000.00 per pornographic photo obtained and/or maintained in violation of federal law, and

the costs of the action, including reasonable attorney’s fees and other litigation costs reasonably

incurred, along with punitive damages and other preliminary and equitable relief that the Court

deems to be appropriate.

                                        COUNT II
                    VIOLATION OF TITLE IX (20 U.S.C. § 1681(a), et seq.)
                (Against Defendants WAYNE, NEWARK, NCSD, and ARCADIA)

          67.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

          68.     Upon information and belief, Defendants Wayne, Newark, NCSD, and Arcadia

(“District Defendants”) receive federal financial assistance for their education program and are,

therefore, subject to the provisions of Title IV of the Education Act of 1972, 20 U.S.C. § 1681(a),

et seq.

          69.     Under Title IX, District Defendants were required to investigate allegations of

sexual assault, sexual abuse, sexual harassment, and sexual exploitations of its students.

          70.     According to the U.S. Department of Education’s Office of Civil Rights, Title IX

covers all programs of a school, and Title IX extends to sexual harassment and assault by

employees, students, and third parties.

          71.     Defendant Holland’s conduct and actions toward AB constitutes sex discrimination

under Title IX.

          72.     Defendant Holland’s sexual harassment, assault, molestation, abuse, and

exploitation of his minor students, including AB, was an “open secret” among District Defendants

during the relevant time frame. The warning signs, including Defendant Holland’s isolation of AB




                                                  11                                  PK/D234291/FL2980
            Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 12 of 25




within a classroom, repeated complaints from students and staff, and solicitation of students to his

photo studio are precisely the kind of ‘red flag’ behaviors that trigger a duty to investigate under

Title IX.

       73.       There is no indication that District Defendants ever conducted any investigation or

took any action to comply with this statutory duty while AB was being harassed, assaulted,

molested, abused, and exploited by Defendant Holland.

       74.       Rather, District Defendants acted with deliberate indifference – their lack of

response to the numerous warning signs were clearly unreasonable in light of the known

circumstances.

       75.       District Defendants’ failure to promptly and appropriately investigate, remedy,

and/or respond to the sexual harassment, assault, molestation, abuse, and exploitation of their

minor students, despite having received actual and constructive notice of same, subjected AB to

further harassment and a sexually hostile environment, effectively denying her access to effective

educational services.

       76.       As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress, discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily

activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00),

plus punitive damages and attorney’s fees.




                                                 12                                  PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 13 of 25




                                     COUNT III
                            VIOLATIONS OF 42 U.S.C. § 1983
              (Against Defendants WAYNE, NEWARK, NCSD, and ARCADIA)

        77.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

        78.     At all times material hereto, the District Defendants’ agents were acting under the

color of state law and participated in, authorized, ratified, approved, and/or sanctioned the

violations of clearly established federal constitutional rights of which any reasonable official

would have known. The District Defendants failed to train, supervise, discipline, or adequately

screen its employees; these failures showed a deliberate indifference to Plaintiff’s constitutional

rights. The constitutional deprivations described herein are attributable to the individual

Defendants.

        79.     District Defendants failed to investigate and/or prevent the abuse of AB by

Defendant Holland, and failed to intercede during the period of the crime, even though they had a

reasonable opportunity and legal duty to do so. Their actions were egregious and reckless and were

driven by a reckless and callous indifference to Plaintiff’s rights.

        80.     District Defendants deprived AB of her civil rights while acting under color of state

law in violation of the 5th and 14th Amendment to the United States Constitution by denying her

substantive due process and equal protection under 42 U.S.C. § 1983, et seq.

        81.     As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress, discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily




                                                  13                                  PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 14 of 25




activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00),

plus punitive damages and attorney’s fees.

                                      COUNT IV
                     NEGLIGENT HIRING/RETENTION (PENDANT)
              (Against Defendants WAYNE, NEWARK, NCSD, and ARCADIA)

        82.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

        83.     District Defendants each had a duty to protect Plaintiff when she was entrusted to

their care by Plaintiff’s parents. Consequently, District Defendants owed AB, in addition to a duty

of ordinary care, the higher duty of care for adults supervising children within their care and

control. At minimum, the District Defendants owed AB a duty to protect her from harm inflicted

by Defendant Holland when AB received educational services from the District Defendants.

        84.     District Defendants, by and through their agents, servants, and/or employees, had

actual knowledge, knew, or reasonably should have known of Defendant Holland’s dangerous and

exploitative propensities and/or that Defendant Holland was an unfit agent because of his sexual

interest in minors. It was reasonably foreseeable that if the District Defendants did not adequately

exercise or provide the duty of care owed to children in their control and care, including but not

limited to AB, they would be vulnerable to sexual abuse by District Defendants’ agents, servants,

and/or employees, including Defendant Holland.




                                                 14                                  PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 15 of 25




        85.     Each District Defendant breached its duty of care owed to AB by failing to protect

her from foreseeable harm of sexual misconduct of its respective employees or personnel,

including Defendant Holland.

        86.     As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress, discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily

activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

                                      COUNT V
                         NEGLIGENT SUPERVISION (PENDANT)
              (Against Defendants WAYNE, NEWARK, NCSD, and ARCADIA)

        87.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

        88.     District Defendants had a duty to provide reasonable supervision of their employees

and agents, including Defendant Holland, with regards to his interactions with the minor students

at Newark High School.

        89.     Further, District Defendants had a duty to follow up and investigate any reports of

misconduct alleged against their employees and agents, including Defendant Holland.

        90.     It was reasonably foreseeable that those employees and agents of District

Defendants with a sexual interest in children, including Defendant Holland, would act upon these




                                                 15                                  PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 16 of 25




interests and sexually harass, assault, molest, abuse, and exploit the minor students, including AB,

unless properly supervised.

       91.     District Defendants, by and through each entity’s respective agents, servants,

and/or employees, had actual knowledge, knew, or reasonably should have known, of Defendant

Holland’s dangerous and exploitative propensities and/or that Defendant Holland was an unfit

agent, due to his sexual interest in children.

       92.     Despite such knowledge, District Defendants each breached their duty to provide

reasonable supervision of Defendant Holland. These failures enabled Defendant Holland, who was

routinely in a position of ready access to children, to sexually harass, assault, molest, abuse, and

exploit AB.

       93.     At all times relevant hereto, including, but not limited to, during the sexual

harassment, assault, molestation, abuse, and exploitation of the minor students, Defendant Holland

was acting in the course and scope of his employment with District Defendants as their agent,

apparent agent, servant, and/or employee.

       94.     As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress, discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily

activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).




                                                 16                                  PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 17 of 25




                              COUNT VI
                   NEGLIGENCE/GROSS NEGLIGENCE
      CHILDHOOD SEXUAL ABUSE AND VICARIOUS LIABILITY (PENDANT)
                        (Against All Defendants)

        95.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

        96.     At all relevant times alleged herein, and during his employment, Defendant Holland

was an employee of District Defendants. He was given access to AB during the course and scope

of his duties, when his employer knew or should have known that Defendant Holland presented

an unreasonable risk of harm to minor students at Newark High School.

        97.     Defendant Holland’s isolation of AB, solicitation of minor students to his studio,

along with numerous warnings and complaints from the students and staff against Defendant

Holland, constituted “red flags” that went unheeded by the District Defendants. But for the

negligence of the District Defendants, Defendant Holland’s actions went unchecked as he

continued to sexually harass, assault, molest, abuse, and exploit AB from 2018 until 2020.

        98.     All Defendants had a non-delegable duty to protect their minor students, like AB,

from unwanted sexual contact, harassment, assault, molestation, abuse, exploitation, and the

associated trauma resulting therefrom.

        99.     Here, Defendants failed to take any reasonable steps to ensure the safety of their

students, including AB.

        100.    District Defendants, by and through their agents, servants, and/or employees, had

actual knowledge, knew, or reasonably should have known of Defendant Holland’s dangerous and

exploitative propensities and/or that Defendant Holland was an unfit agent because of his sexual

interest in children.



                                                17                                  PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 18 of 25




        101.    It was reasonably foreseeable that if District Defendants did not adequately exercise

or provide the duty of care owed to children in their control and care, including but not limited to

AB, the children who were entrusted to their care would be vulnerable to sexual harassment,

assault, molestation, abuse, and exploitation by the District Defendants’ agents, servants, and/or

employees, including Defendant Holland.

        102.    District Defendants each breached the duty of care owed to the minor AB by failing

to protect her from foreseeable harm of sexual misconduct of their employees and personnel,

including Defendant Holland.

        103.    As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress, discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily

activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00),

plus punitive damages.

                               COUNT VII
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (PENDANT)
                          (Against All Defendants)

        104.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.




                                                 18                                   PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 19 of 25




       105.    By employing Defendant Holland, by choosing to place Defendant Holland in a

position wherein he could work unsupervised and within close proximity to minor students, and

by allowing Defendant Holland access to numerous children, Defendants caused Plaintiff to be

sexually harassed, assaulted, molested, abused, and exploited.

       106.    District Defendants acted with extreme and outrageous conduct, which

intentionally and/or recklessly caused severe emotional distress and bodily harm to AB.

       107.    Defendant Holland, in his sexual harassment, assault, molestation, abuse, and

exploitation of AB, acted with extreme and outrageous conduct that would shock the conscious of

a reasonable person, when he repeatedly sexually harassed, assaulted, molested, abused, and

exploited AB, who was one of his minor students.

       108.    Defendant Holland’s conduct was atrocious and transcended all bounds of decency,

such that this conduct would be utterly intolerable in a civilized society.

       109.    AB suffered severe emotional distress, including severe mental anguish, due to

Defendants’ intentional and/or reckless, extreme, and/or outrageous conduct.

       110.    As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress, discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily

activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00),

plus punitive damages and attorney’s fees.




                                                 19                                  PK/D234291/FL2980
           Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 20 of 25




                                       COUNT VIII
           NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS (PENDANT)
                (In the Alternative to Count VII, Against All Defendants)

        111.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

        112.    By employing Defendant Holland, by choosing to place Defendant Holland in a

position wherein he could work unsupervised and within close proximity to minor students, and

by allowing Defendant Holland access to numerous children, Defendants caused Plaintiff to be

sexually harassed, assaulted, molested, abused, and exploited.

        113.    District Defendants’ repeated failure to take action and continuing to employ

Defendant Holland, and holding out their premises as a safe environment for the minor students

despite having reasons to know of the potential dangers to the minor students therein, subjected

AB to sexual harassment, assault, molestation, abuse, and exploitation at the hands of Defendant

Holland.

        114.    Defendant Holland, in his sexual harassment, assault, molestation, abuse, and

exploitation of AB, acted with extreme and outrageous conduct that would shock the conscious of

a reasonable person, when he repeatedly sexually harassed, assaulted, molested, abused, and

exploited AB, who was one of his minor students.

        115.    Defendant Holland’s conduct was atrocious and transcended all bounds of decency,

such that this conduct would be utterly intolerable in a civilized society.

        116.    AB suffered severe emotional distress, including severe mental anguish, due to

Defendants’ intentional and/or reckless, extreme, and/or outrageous conduct.




                                                 20                                 PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 21 of 25




        117.    As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress, discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily

activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

                                       COUNT IX
                   INTENTIONAL MISREPRESENTATION (PENDANT)
               (Against Defendants WAYNE, NEWARK, NCSD, and ARCADIA)

        118.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

        119.    Upon information and belief, District Defendants each affirmatively represented to

AB, her family, and the public at large that they had sufficient policies and procedures in place to

ensure that the minor students were safe in their facilities and District.

        120.    Upon information and belief, District Defendants affirmatively represented to AB,

her parents, and the public at large that Defendant Holland did not have a history of sexually

harassing, assaulting, molesting, abusing, and exploiting children, that District Defendants did not

know or suspect Holland had a history of sexually harassing, assaulting, molesting, abusing, and

exploiting children and/or that District Defendants did not know that Holland was a danger to the

minor students.

        121.    Each representation stated above were material and false.




                                                  21                                 PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 22 of 25




       122.    In addition to the representation made directly to AB, her parents, and the public at

large, District Defendants, through their officials, made these representations with knowledge and

intent that they would be communicated to AB through her parents’ words and actions.

       123.    District Defendants also had reason to believe that the representations would

influence the amount and type of time spent in close proximity with Defendant Holland in his

classroom, Holland’s access to minor students, and Holland’s ability to sexually harass, assault,

molest, abuse, and exploit AB.

       124.    Based on information and belief, Defendant Holland had a history of sexually

harassing, assaulting, molesting, abusing, and exploiting children, and was openly and notoriously

sexually harassing, assaulting, molesting, abusing, and exploiting AB and other minor students

during the relevant timeframe. District Defendants should have known that Holland had a history

of sexually harassing, assaulting, molesting, abusing, and exploiting children and/or that he posed

an obvious and ongoing danger to the minor students, including AB.

       125.    AB and her family justifiably relied upon District Defendants’ misrepresentations,

which caused AB to suffer sexual harassment, assault, molestation, abuse, and exploitation by

Defendant Holland, as well as to suffer other damages described herein.

       126.    As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress, discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily

activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an




                                                 22                                  PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 23 of 25




amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00),

plus punitive damages and attorney’s fees.

                                           COUNT X
                                           ASSAULT
                              (Against Defendant Matthew Holland)

        128.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and effect

as if more fully set forth at length herein.

        129.    Defendant Holland’s sexual harassment, assault, molestation, abuse, and

exploitation of AB was entirely unjustified and constitutes an intentional assault upon AB.

        130.    Defendant Holland, by his conduct, placed AB in fear of imminent harm and

offensive conduct.

        131.    As a result of the above-described conduct, AB has suffered, and will continue to

suffer, great pain of mind and body, shock, emotional distress discomfort, physical manifestations

of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of

enjoyment of life. She was prevented, and will continue to be prevented, from performing her daily

activities and obtaining the full enjoyment of life. She has sustained, and will continue to sustain,

loss of earnings and earning capacity. She has incurred, and will continue to incur, expenses for

medical and psychological treatment, therapy, and counseling, all to Plaintiff’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).




                                                 23                                  PK/D234291/FL2980
         Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 24 of 25




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff SB, on behalf of his infant child, AB, respectfully requests that

the Court enter judgment in Plaintiff’s favor against Defendants, and issue an order containing the

following relief:

       A.      Under the First Claim for Relief, in the amount of ONE HUNDRED FIFTY

THOUSAND ($150,000.00) DOLLARS per pornographic photograph obtained and/or maintained

in violation of federal law plus punitive damages and attorney’s fees;

       B.      Under the Second Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;

       C.      Under the Third Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;

       D.      Under the Fourth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS;

       E.      Under the Fifth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS;

       F.      Under the Sixth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages;

       G.      Under the Seventh Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;

       H.      Under the Eighth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS;

       I.      Under the Ninth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;




                                                24                                  PK/D234291/FL2980
       Case 6:21-cv-06138-EAW Document 1 Filed 02/08/21 Page 25 of 25




      J.     Under the Tenth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS;

      K.     For compensatory damages against all Defendants in an amount to be determined

at trial but in no event less than TEN MILLION DOLLARS ($10,000,000.00); and

      L.     Such other and further relief as the Court deems just and proper.

Dated: Garden City, New York
       February 8, 2021


                                           THE RUSSELL FRIEDMAN LAW GROUP, LLP
                                           Attorneys for Plaintiff

                                   By:     /s/Christopher M. Arzberger
                                           Christopher M. Arzberger
                                           400 Garden City Plaza, Suite 500
                                           Garden City, New York 11530
                                           Tel: 516.355.9696




                                              25                                 PK/D234291/FL2980
